              Case:20-01947-jwb          Doc #:85 Filed: 06/23/2020            Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

         Barfly Ventures, LLC, et al, 1                           Case No. BG20-01947
                                                                  Chapter 11
                                                                  Honorable James W. Boyd

                                                                  Jointly Administered


                             Debtors./



      UNITED STATES TRUSTEE’S NOTICE OF APPOINTMENT OF THE OFFICIAL
      UNSECURED CREDITORS’ COMMITTEE PURSUANT TO 11 U.S.C. SECTION
                                1102(A)(1)



         Andrew R. Vara, United States Trustee for Regions 3 and 9, pursuant to his

authority under 11 U.S.C. Section 307 and 28 U.S.C. Section 586(a)(3), files this

Notice of Appointment of the official Unsecured Creditors’ Committee Pursuant to




1The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC, (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC
(5229), HopCat-Chicago LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-
GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and
TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252),
HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-
Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House
LLC and McFadden’s Restaurant Saloon)(4255).

                                                     1
           Case:20-01947-jwb    Doc #:85 Filed: 06/23/2020    Page 2 of 3




11 U.S.C. Section 1102(a)(1), and hereby appoints the following creditors to the

Official Unsecured Creditors’ Committee for this jointly administered case:


Gordon Food Service, Inc.
c/o Sharon Murphy, Director of Credit
Dept. CH 10490
Palatine, Illinois 60055
Tel: 1-800-905-3012
Email: sharon.vet@gfs.com


2577 North Clark Land Trust
c/o Lior Evan
64 Groton Street
Forest Hill, New York 11375-5921
Tel: 1-860-596-4821
Email: Lior.Evan@parallelcapital.com


Geenen DeKock Properties, LLC
c/o Douglas DeKock
12 West 8th Street, Suite 250
Holland, Michigan 49423
Tel: 1-616-403-3555
Email: ddekock@gdkproperties.com


Corrigan Moving Systems
dba Corrigan Logistics
c/o Joanne Toth
23923 Research Drive
Farmington, MI 48335
Tel: 1-248-615-7902
Email: jtoth@corrigan.com



Lee Shore Enterprises
Eric Hall, Vice President
c/o CWD Real Estate Investment

                                          2
            Case:20-01947-jwb      Doc #:85 Filed: 06/23/2020   Page 3 of 3




5 Louis NW, Suite 6
Grand Rapids, Michigan 49503
Tel: 1-616-403-1071
Email: craig@leeshore.com




                                               Respectfully submitted,
                                               ANDREW R. VARA
                                               United States Trustee
                                               Regions 3 and 9




Date:___________________________           By:__________________________
                                           By: /s/ Michael V. Maggio
                                               Michael V. Maggio
                                               Trial Attorney
                                               Office of the United States Trustee
                                               United States Department of Justice
                                               The Ledyard Building, Second Floor
                                               125 Ottawa Avenue NW, Suite 200R
                                               Grand Rapids, Michigan 49503
                                               Tel: (616) 456-2002, ext. 14




                                           3
